internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable tam-119868-05 cc psi b08 number release date index uil no case-mis no ------------- ------------------------------------------- ----------------------------------------------- ---------------------- --------------------- ------------------------- -------------- -- ---------- no conference held taxpayer's name taxpayer's address taxpayer's identification no year s involved date of conference legend legend taxpayer ------------------------------ issue for purposes of the tax imposed on the first_retail_sale of a truck chassis imposed by sec_4051 of the internal_revenue_code does the chassis described below qualify for the sec_4051 exclusion for a chassis suitable for use with a vehicle that has a gross vehicle weight gvw of big_number pounds or less conclusion for purposes of the tax imposed on the first_retail_sale of a truck chassis imposed by sec_4051 the chassis described below does not qualify for the sec_4051 exclusion for chassis suitable for use with a vehicle that has a gross vehicle weight gvw of big_number pounds or less tam-119868-05 facts taxpayer purchased a truck chassis from a manufacturer for resale to a customer on the manufacturer’s statement of origin for the chassis the manufacturer stated that the gross vehicle weight rating gvwr of the chassis was big_number pounds taxpayer had the chassis delivered to a company company that installed on the chassis a big_number gallon tank body a tag axle and related equipment the tag axle was installed to meet a state frost law requirement this completed vehicle is commonly referred to as a bobtail a truck that is used for the transportation of propane gas for home heating after company completed the installations company returned the completed chassis to taxpayer and certified in a letter and on a required label attached to the chassis that the gvwr of the chassis was big_number pounds the agent determined that the gvwr of the chassis after installation of the tag axle is big_number pounds based on the axle capacities of the chassis front axle capacity is big_number pounds rear axle capacity is big_number pounds and the tag axle capacity is big_number the agent also determined that the strength of the chassis frame exceeds big_number pounds because the chassis could be ordered from the manufacturer with a front gross axle weight rating gawr of big_number pounds and a rear gawr of big_number pounds law and analysis sec_4051 imposes a tax on the first_retail_sale of the following articles including in each case parts or accessories sold on or in connection therewith or with the sale thereof a automobile truck chassis b automobile truck bodies c truck trailer and semitrailer chassis d truck trailer and semitrailer bodies and e tractors of the kind chiefly used for highway transportation with a trailer or semitrailer sec_4051 provides that the tax imposed by sec_4051 shall not apply to automobile truck chassis and automobile truck bodies suitable for use with a vehicle which has a gvw of big_number pounds or less sec_4051 provides that the sale of an automobile truck shall be considered to be the sale of an automobile truck chassis and of an automobile truck body sec_145_4051-1 of the temporary excise_tax regulations under the highway revenue act of pub l provides that the term gross vehicle weight means the maximum total weight of a loaded vehicle with certain exceptions the maximum total weight shall be the gross vehicle weight rating of the article as specified by the manufacturer or established by the seller of the completed article unless the commissioner finds that such rating is unreasonable in light of the facts and circumstances in a particular case tam-119868-05 sec_145_4051-1 provides that the seller’s gross vehicle weight rating must take into account among other things the strength of the chassis frame and the axle capacity and placement sec_4052 provides that a person shall not be treated as engaged in the manufacture of any article by reason of merely combining such article with any coupling device including any fifth wheel wrecker crane loading and unloading equipment including any crane hoist winch or power lift gate aerial ladder or tower snow and ice control equipment earthmoving excavation and construction equipment spreader sleeper cab cab shield or wood or metal floor sec_145_4052-1 provides that the use of an article will be deemed to be a sale of the article furthermore if a person purchases a vehicle for which no tax was imposed under sec_4051 and thereafter converts such vehicle into an article which would have been taxable under sec_4051 and uses it such person shall be liable for the tax as if such article were sold at retail by such person for example a truck having a gvw rating of big_number pounds is sold at retail the purchaser adds a lift axle thereby increasing the gvw rating to big_number pounds if the purchaser thereafter uses the vehicle the purchaser shall be liable for the tax as if such article were sold at retail sec_48_0-2 of the manufacturers and retailers excise_tax regulations provides in part that the term manufacturer includes a person who produces a taxable article from scrap salvage or junk material as well as from new or raw material by processing manipulating or changing the form of an article or by combining or assembling two or more articles sec_48_0-2 provides that under certain circumstances as where a person manufactures or produces a taxable article for another person who furnishes materials under an agreement whereby the person who furnished the materials retains title thereto and to the finished article the person for whom the taxable article is manufactured or produced and not the person who actually manufactures or produces it will be considered the manufacturer revrul_75_129 1975_1_cb_336 provides that the installation of a pusher or tag axle on a truck chassis or truck tractor that allows the vehicle to transport a heavier load or to meet the load distribution_requirements of certain states significantly improves the transportation function of the vehicle and produces a different article therefore the installation of a pusher or tag axle on a truck chassis or truck tractor is further manufacture of the truck chassis or truck-tractor revproc_2005_19 2005_14_irb_832 provides that if an exempt body is mounted on a taxable chassis or a taxable body is mounted on an exempt chassis and the resulting vehicle is a highway vehicle the taxable chassis or body as the case may be nevertheless remains subject_to the tax imposed by sec_4051 tam-119868-05 taxpayer argues that the truck is not taxable because the maximum loaded weight of the truck cannot exceed big_number pounds the limited capacity of the tank body does not dictate the tax status of the chassis because a body and a chassis are two separate taxable items see sec_4051 and b revproc_2005_19 explains that the tax status of a chassis is independent of the tax status of a body taxpayer also argues that the tag axle is not required to carry the big_number gallon lpg tank the tax status of a truck’s body is separate from the tax status of the truck’s chassis because a truck’s body and a truck’s chassis are separate taxable items see sec_4051 and b sec_4051 and revproc_2005_19 in addition taxpayer’s argues that the company certified that the truck after the installation of a tag axle had a gvw of big_number pounds under the facts company is not the manufacturer of the chassis because taxpayer maintained title to the chassis see sec_48_0-2 furthermore the taxpayer’s gvw rating of big_number pounds did not take into account the increased axle capacity attributable to the installation of a tag axle see sec_145_4051-1 and revrul_75_129 in this case therefore taxpayer’s gvw rating is unreasonable because of the addition of a tag axle that improves the transportation function of the vehicle and produces a different article see sec_145 e i finally taxpayer argues that cost makes it impractical to make any changes to the tank body or to replace the tank body with a different body that would result in the truck having a gvw in excess of big_number pounds this is immaterial because a truck’s body and a truck’s chassis are separate taxable items see sec_4051 and b sec_4051 and revproc_2005_19 taxpayer arranged for company to install a tag axle on taxpayer’s chassis to comply with a state’s frost law taxpayer retained title to the chassis when taxpayer delivered the chassis for the tag axle installation this tag axle improved the transportation function of the chassis and resulted in a different article unlike the combinations listed in sec_4052 see revrul_75_129 in these circumstances sec_48 a i and ii deems taxpayer the manufacturer of the different article that results from the installation of the tag axle taxpayer in its capacity as manufacturer had an obligation under sec_145_4051-1 to reflect the addition of a tag axle to its chassis by increasing the gvw of its chassis by big_number pounds the capacity of the tag axle this increase results in the chassis having a gvw of big_number pounds consequently taxpayer’s sale of a chassis by virtue of taxpayer’s use of the chassis with a gvw of big_number pounds does not qualify for the sec_4051 exemption see sec_145_4052-1 accordingly taxpayer is liable for the tax imposed by sec_4051 on the first_retail_sale of a truck chassis that is suitable for use with a vehicle that has a gvw in excess of big_number pounds see sec_4051 installing a body on this chassis that is suitable for use with a vehicle that has a gvw big_number or less has no effect on the tax status of the chassis upon which the body is mounted see sec_4051 sec_4051 and revproc_2005_19 tam-119868-05 caveats a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
